Citation Nr: 0106825	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from April 1942 to November 
1945, including service in the Asiatic-Pacific Theater of 
Operations during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In July 2000, a videoconference hearing was held between the 
veteran at the RO and the undersigned in Washington, DC.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In April 1982, the RO denied service connection for PTSD, 
essentially based on a finding that there was no evidence 
showing that the veteran had a current diagnosis of PTSD; the 
veteran did not appeal that decision following notification 
thereof.  

3.  Additional evidence submitted subsequent to the April 
1982 RO decision includes evidence that is more than merely 
cumulative and that is probative of the issue of service 
connection.  

4.  The veteran received the Combat Infantryman Badge based 
on his active service during World War II.  

5.  The objective medical evidence shows that the veteran has 
a diagnosis of PTSD that is based on his combat experiences 
in World War II.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
April 1982 RO decision denying service connection for PTSD, 
and the claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 
(2000).  

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107); 5107 (West 1991& Supp. 2000); 
38 C.F.R. §§ 3.102, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1982, the RO denied service connection for 
agoraphobia, finding that agoraphobia was not shown in 
service and that the veteran's agoraphobia was not shown to 
be related to service.  That decision was confirmed in rating 
decisions dated in December 1982 and January 1983.  The 
veteran did not initiate an appeal of these determinations.  
He reopened his claim for service connection for agoraphobia 
in October 1983.  That claim was eventually denied by the 
Board in a decision dated in January 1986.  

In February 1982, the RO also denied service connection for a 
nervous condition, anxiety, based on a finding that there was 
no evidence showing that the veteran had a current 
disability.  

In April 1982, the RO denied service connection for PTSD, 
essentially based on a finding that there was no evidence 
showing that the veteran had a current diagnosis of PTSD.  
That determination is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105.  The evidence 
that was of record when the RO considered the claim in April 
1982 is summarized below.  

Service medical records showed no complaints or findings of 
any nervous or psychiatric condition or PTSD.  A report of 
separation examination performed in November 1945 describes 
the veteran as being psychiatrically normal.  

The veteran's report of separation from service shows that he 
received the Combat Infantryman Badge.  

In April 1961, the veteran was hospitalized at a VA hospital 
with a diagnosis of psychoneurosis, anxiety state.  He 
complained of dizzy spells for the last four or five years, 
brought on by acute pain in the lower left quadrant of the 
abdomen.  

In a January 1982 letter, a private psychologist, C. Robert 
Ingram, Jr., Ph.D., reported that the veteran received 
treatment for agoraphobia, which led him to suffer 
incapacitating anxiety and panic.  Dr. Ingram opined that the 
veteran's condition was directly related to a traumatic event 
during World war II when he was trapped briefly, to the point 
of unconsciousness, in a dirt slide while in combat.  

In March 1982, the veteran testified at a hearing at the RO 
with regard to a claim for service connection for 
agoraphobia.  He testified that he developed a nervous 
condition - agoraphobia - as a result of his experiences 
during World War II.  He described an incident in service 
where the Japanese opened fire on his unit, and he was buried 
alive in a hole and had to be dug out.  He claimed that he 
had been scared ever since that incident.  During the 
hearing, it was determined that the veteran was essentially 
claiming service connection for PTSD.  

On VA examination in April 1982, the veteran reported several 
traumatic events that occurred during service.  The 
examiner's impression was that there were no signs or history 
that would be consistent with a diagnosis of PTSD, delayed 
type.  The diagnosis of agoraphobia with very mild anxiety 
was continued.  

In order to reopen such a previously and finally denied 
claim, the veteran must present new and material evidence 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and that by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The additional relevant evidence submitted since the April 
1982 RO decision consists of a September 1982 psychiatric 
evaluation by a private physician.  According to this 
examination report, the veteran was reluctant to enter the 
physician's office until he was assured that the door would 
be left open.  It was reported that his difficulty had an 
onset in February 1982 when a door was accidentally closed in 
a shot blast room and the machinery started, and the veteran 
was reportedly unaware of the location of the safety switch 
which would stop the machinery.  He also reported that he had 
been covered up in a cave while on active duty and 
experienced nightmares and anxiety attacks for several months 
afterward.  The physician noted that there was no evidence of 
psychosis but that the veteran had severe anxiety and panic 
attacks and fell into the category of an individual who has 
phobic symptoms that were in good control until the work 
incident in 1982.  

In a December 1982 letter from Dr. Ingram, it was reported 
that the veteran had been treated since March 1982 for 
agoraphobia with panic attacks, which he reportedly had 
suffered from since World War II.  It was noted that the 
veteran contracted this condition as a result of combat duty 
in the South Pacific and that he was involved in an incident 
where he was buried in a mudslide and lost consciousness.  
Dr. Ingram noted that the veteran demonstrated no evidence of 
a mood or thought disorder and that there were no signs of 
organic impairment.  

In statements received in January 1983, the veteran's 
neighbor and sister-in-law reported that after the veteran's 
service, he suffered from nightmares and severe stomach pain.  
In a statement received in October 1983, an individual who 
reportedly served on active duty with the veteran related 
that the veteran had been covered up in a hole by a landslide 
during service.  

In September 1984, the veteran testified at a personal 
hearing at the RO and essentially reiterated the testimony he 
provided at a previous hearing.  Additionally, the veteran's 
private clinical psychologist, Dr. Ingram, testified on his 
behalf.  

In August 1998, the veteran filed an application to reopen 
his claim for service connection for PTSD.  In support of his 
claim, he submitted an October 1998 letter from a private 
psychiatrist, William Reid, M.D.  Dr. Reid noted that the 
veteran had symptoms that included flashbacks of his war 
experiences and that the diagnosis was PTSD, chronic, severe.  

In a December 1998 letter, Curt Coggins, M.D., reported 
treating the veteran for 12 years for multiple medical 
problems.  Dr. Coggins noted that the veteran had severe 
anxiety best categorized as agoraphobia with frequent panic 
attacks.  Dr. Coggins opined that "[m]uch, if not all of, 
[the veteran's] psychiatric condition is due to post 
traumatic stress related to his time in combat in WW II."  

Received in December 1998 was a statement from the veteran in 
which he essentially described his combat experiences in 
World War II.  

On VA examination in January 1999, the diagnoses on Axis I 
were depression and alcohol dependence in remission.  

Received in February 2000 were treatment records from the Vet 
Center showing that the veteran received treatment for PTSD 
from October 1998 to December 1999.  

Received in June 2000 were treatment records from the 
Muskogee VA Medical Center showing that in September 1998 the 
diagnoses included possible general anxiety.  In February 
2000 the diagnoses included agoraphobia secondary to PTSD.  

A VA mental health clinic treatment record dated in June 2000 
shows that the veteran was referred for counseling secondary 
to trauma while in World War II.  He reported that he was in 
the infantry and stationed in the Pacific and was on Canton 
Island for 12 to 18 months building an airstrip.  He reported 
being subject to bombing and mines, as well as being bitten 
by rats and seeing a man shoot himself in the head.  He 
reported that he made landings and was in heavy combat in the 
Philippines and New Guinea and that he was buried in a 
landslide in the Philippines.  He saw several men killed and 
had to kill others, and saw multitudes of dead and dying GI's 
while he was in a field surgical hospital in the Philippines.  
The diagnosis was chronic, severe PTSD.  

In July 2000, the veteran testified at a videoconference 
hearing before the undersigned Acting Board Member.  The 
veteran described his current treatment for his PTSD and also 
detailed his combat experiences in service.  

Received in July 2000, along with the veteran's waiver of 
initial review by the RO, was a letter from the veteran's 
counselor at the Vet Center, who reported that the veteran 
had been seen on a regular basis for counseling since October 
1998.  The counselor opined that the veteran's disability 
created by the chronic "wear and tear" of numerous symptoms 
of PTSD was "definitely related to his military service 
fighting the Japanese in the Pacific Theater in WWII."  

As dictated by Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998), the veteran's application to reopen the previously and 
finally denied claim for service connection must be analyzed 
under the definition of new and material evidence provided at 
38 C.F.R. § 3.156(a).  In reviewing the evidence of record, 
the Board finds that additional evidence submitted since the 
April 1982 RO decision is new and material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, the veteran 
has submitted medical evidence, both VA and private, showing 
that he has a diagnosis of PTSD based on his combat 
experiences in World War II.  The Board therefore finds that 
this evidence is new, as it has not previously been 
considered by the RO.  This evidence is also material, as it 
is relevant to and probative of the issue at hand.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, the claim 
is reopened, and all of the evidence will be considered on a 
de novo basis.  

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must decide 
whether the veteran will be prejudiced in any way by its 
consideration of the reopened claim when the RO has not 
addressed the underlying issue.  The factors to be considered 
include whether the claimant has been given adequate notice 
of the need to submit evidence or argument on the underlying 
claim, an opportunity to submit such evidence or argument, 
and an opportunity to address the issue at a hearing.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran has 
presented his arguments through personal statements and 
testimony, and most of these arguments were merit-based 
rather than procedural.  In view of the opportunity to 
present his contentions and evidence on the underlying claim, 
and of the outcome of the decision, the Board concludes that 
the veteran will not be prejudiced by its consideration of 
the underlying claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  The veteran's separation document shows that he 
was awarded the Combat Infantryman Badge, which establishes 
that he engaged in combat with the enemy.  Under 38 C.F.R. 
§ 3.304(f), no further stressor verification is necessary 
because his claimed stressor is related to that combat and is 
consistent with the circumstances and conditions of his 
service.  Additionally, the objective medical evidence of 
record, including the findings of a VA psychologist in June 
2000; Vet Center treatment records; and opinions from two 
private physicians, Dr. Coggins and Dr. Reid, show that the 
veteran has a diagnosis of PTSD based on his combat 
experiences in World War II.  The Board therefore concludes 
that service connection for PTSD is warranted.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

